(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en este caso el apelado radicó una moción con fecha 14 de enero último solicitando la desestimación del recurso por frí-volo ;
Por cuanto, en apoyo de dicha moción el apelado radicó la prueba documental, certificada por el secretario, así como también una trans-cripción de las declaraciones orales tomadas en el juicio, certificada por el taquígrafo de dicha corte, sin que dicha prueba o transcrip-ción haya sido autenticada por el juez sentenciador, conforme re-quiere el artículo 299 del Código de Enjuiciamiento Civil;
*963Por cuanto, de entrar a considerar dicha prueba y estimar que la apelación es frívola, no podríamos dictar sentencia desestimando el recurso por no estar basada la misma en una transcripción de evidencia debidamente autenticada, conforme requiere la ley;
Por tanto, vistos los autos de este caso y el artículo 299 del-Có-digo de Enjuiciamiento Civil, según lia sido enmendado por la Ley núm. 111 de 5 de mayo de 1939 (Leyes de ese año, pág. 575), y la jurisprudencia citada por el propio apelado establecida en el caso de De Jesús v. Drug Co. of P. R., Inc., 45 D.P.R. 643, 645, se deses-tima la referida moción, sin perjuicio de considerarla de nuevo una vez que se radique una transcripción. de evidencia autenticada en legal forma.